Citation Nr: 1546607	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-22 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection a stomach disorder, to include dyspepsia and GERD. 

2.  Entitlement to service connection for pseudofolliculitis barbae.

3.  Entitlement to service connection for supraspinatus tendonitis, tear of the anterior labrum, with traumatic arthritis of the right acromioclavicular (AC) joint, claimed as joint pain due to an undiagnosed illness. 

4.  Entitlement to service connection for Graves disease, claimed as chronic fatigue due to an undiagnosed illness. 

5.  Entitlement to service connection for right knee degenerative arthritis, claimed as joint pain due to an undiagnosed illness. 

6.  Entitlement to service connection for left knee degenerative arthritis, status post chondroplasty medial femoral condyle, claimed as joint pain due to an undiagnosed illness.

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as shortness of breath due to an undiagnosed illness. 

8.  Entitlement to service connection for sleep apnea, claimed as sleep disturbances due to an undiagnosed illness. 

9.  Entitlement to service connection for chest wall syndrome, claimed as chest pain due to an undiagnosed illness.

10.  Entitlement to service connection for eczema, claimed as a skin rash due to an undiagnosed illness.

11.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from May 1987 to August 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board remanded this claim for additional development in January 2015.  That completed, the case has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for sleep apnea, COPD, eczema, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's gastrointestinal symptoms are attributed to a known clinical diagnosis of GERD, which is not shown to be causally or etiologically related to any disease, injury, or incident of service, to include exposure to environmental hazards coincident with the Veteran's service in Southwest Asia.

2.  Pseudofolliculitis barbae is not shown to be related to service.  

3.  The Veteran's right shoulder symptoms are attributed to the known clinical diagnoses of supraspinatus tendonitis, tear of the anterior labrum, with traumatic arthritis of the AC joint, and it is not shown to be causally or etiologically related to any disease, injury, or incident of service, or to manifest to a compensable degree within one year of separation, or to be due to exposure to environmental hazards coincident with the Veteran's service in Southwest Asia.

4.  The Veteran's thyroid symptoms are attributed to a known clinical diagnosis of Graves disease, which is not shown to be causally or etiologically related to any disease, injury, or incident of service, to include exposure to environmental hazards coincident with the Veteran's service in Southwest Asia.

5.  The Veteran's right knee symptoms are attributed to a known clinical diagnosis of degenerative arthritis, which is not shown to be causally or etiologically related to any disease, injury, or incident of service, or to be manifested to a compensable degree within one year of separation, or to be due to exposure to environmental hazards coincident with the Veteran's service in Southwest Asia.

6.  The Veteran's left knee symptoms are attributed to a known clinical diagnosis of degenerative arthritis, which is not shown to be causally or etiologically related to any disease, injury, or incident of service, or to manifest to a compensable degree within one year of separation, or to be due exposure to environmental hazards coincident with the Veteran's service in Southwest Asia.

7.  Veteran's chest symptoms are attributed to a known clinical diagnosis of degenerative chest wall pain, which is not shown to be causally or etiologically related to any disease, injury, or incident of service, to include exposure to environmental hazards coincident with the Veteran's service in Southwest Asia.


CONCLUSIONS OF LAW

1.  The Veteran's GERD was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1117, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

2.  The criteria for service connection for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1117, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

3.  The Veteran's right shoulder disability was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1117, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2015).

4.  The Veteran's Graves disease, claimed as a thyroid problem, was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1117, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2015).

5.  The Veteran's right knee disability was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1117, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2015).

6.  The Veteran's left knee disability was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1117, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2015).

7.  The Veteran's degenerative chest wall pain was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1117, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in July 2008 and June 2009.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the issues decided herein, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as records from the Social Security Administration (SSA) and private treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in April 2009, May 2009, and March 2015.  The resulting reports describe the Veteran's claimed disabilities, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  The Board finds them collectively adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Last, for the issues decided in the instant decision, the Board finds compliance with the Board's January 2015 remand directives. In January 2015, this matter was remanded to obtain new VA opinions for the claimed conditions.  Accordingly, the RO arranged for new opinions for the conditions, which were rendered in March 2015.  Thus, there has been compliance with the Board's January 2015 Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

There is a rebuttable presumption of service connection for certain chronic diseases, including arthritis, if the disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

Next, service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) (1).  In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness. Id. 

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(e) (1). 

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under
38 U.S.C.A. § 1117(d) warrants a presumption of service connection. 38 U.S.C.A. § 1117(a) (2); 38 C.F.R. § 3.317(a) (2) (i) (B).  
A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a) (2) (ii).

Essentially, for service connection to be warranted for a disability under 38 C.F.R. § 3.317, the Veteran must show that either he has a chronic disability that resulted from an undiagnosed illness that had its onset during or any time after service, or the Veteran must show that he has a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome, or the Veteran must show that he has a disability that the Secretary has determined is covered by regulation prescribed under 38 U.S.C.A. § 1117(d).  

Initially, the Board finds that the Veteran is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.  The Veteran's DD 214 indicates he participated in Operation Dester Shield/Storm.  He also received a Southwest Asia Service Medal.  

The Board will address each claim individually.  

Stomach Disorder, to Include Dyspepsia

The Veteran contends that he has a stomach condition, later claimed as dyspepsia, that is related to his active duty.  

The Veteran's service treatment records document treatment for diarrhea in January 1989.  The Veteran denied fevers, chills, night sweats, or cramping.  He had experienced diarrhea for the previous two days.  There are no other records in the Veteran's service treatment records that document a gastrointestinal condition.

Post-service, the Veteran presented at a private treatment provider in January 2001 complaining of epigastric pain.  The symptoms manifested as radiating chest pain.  The Veteran indicated that the resulting GI cocktail relieved his pain.  

Next, private treatment records from December 2007 show the Veteran receiving a GI cocktail for a diagnosis of "dyspepsia (GERD)".  The Veteran had presented with chest pain that had begun 24 hours earlier.  

Next, pursuant to the Board's January 2015 remand, the Veteran presented for an examination for his claim in March 2015.  The examiner took note of the previously mentioned history, and relying on the lack of evidence present, found it was less likely than not that the Veteran's current stomach disorder is related to military service. 

Initially, the Board notes that the Veteran's gastrointestinal condition has been attributed to GERD, a known clinical diagnosis.  Thus, the Board finds that the Veteran does not have a qualifying chronic disability, including an undiagnosed illness or a chronic multi-symptom illness; therefore, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted for this claim.  The Board is aware that there are certain functional gastrointestinal disorders that have clinical diagnoses that are subject to presumptive service connection; however, the regulatory definition of functional gastrointestinal disorders specifically excludes gastrointestinal diseases explainable by endoscopic signs of injury or disease, which is how GERD is diagnosed.  38 C.F.R. § 3.317(a)(2)(i)(B)(3) at Note.

The Veteran's statements regarding the cause of his GERD are lay statements that purport to provide a nexus opinion between the GERD and service.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether GERD is caused by exposure to environmental agents in service or other events in service, is not something that can be determined by mere observation.  Nor is this question simple. To assess the possibility of a relationship between events in service and the post service symptoms or diagnosis of GERD requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with any symptoms reported.  As such, the Board finds that the Veteran's statements as to how his GERD was caused are not competent evidence as to a nexus.

Additionally, the Board finds the March 2015 opinion to be the most probative evidence as to the issue of whether the Veteran's presently diagnosed GERD is directly related to his active service.  The Board finds this opinion is supported by the lack of evidence indicating any connection between one instance of diarrhea in service and the Veteran's present diagnosis of GERD.  For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's GERD is not related to his military service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pseudofolliculitis Barbae

The Veteran filed a claim for pseudofolliculitis barbae in March 2009.  For the following reasons, the Board finds that service-connection for this condition is not warranted.  

The Veteran has not submitted any evidence indicating he presently has this condition.  There are no instances in the Veteran's service treatment record that indicate that he ever had pseudofolliculitis barbae.  In a March 2015 VA examination for this claim, the examiner was unable to find any documentation regarding pseudofolliculitis barbae in the Veteran's service treatment records.  Given the absence of any present disability or in-service disease or injury, the Board finds that none of the elements of service connection have been met.  

The Board is aware that by claiming service connection for this condition, the Veteran is implicitly alleging that he has this condition.  Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is an issue of fact, and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In the present case, the Veteran has not reported a contemporaneous diagnosis, no medical examiner has provided a diagnosis based on described lay symptoms, and the Veteran, while competent to describe the observable symptoms of his skin condition, is not competent to identify the particular diagnosis that is warranted for his skin condition. Diagnosing a skin condition based on observed symptoms requires medical training given that skin conditions can often have overlapping symptoms. Thus, the Board finds the Veteran not competent to diagnose pseudo folliculitis barbae versus acne or any other particular skin condition. 

The record does not establish a diagnosis of pseudofolliculitis barbae. However, even if the presence of a skin disability is conceded, the Veteran has not shown that he had this condition during his active service or that it was otherwise caused by or related to his active service.  As with a diagnosis, determining the etiology of a skin condition requires medical knowledge and skills that go beyond mere observation of symptoms, skills the Veteran does not possess. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Shoulder

The Veteran claims this condition is due to an undiagnosed illness.  The Board will also address this claim on a direct theory of entitlement.  Initially, the Board notes that the Veteran's service treatment records do not contain any reference to right shoulder symptoms.

In an April 2009 VA examination, the right shoulder showed some pain on full abduction.  The examiner noted that once the Veteran relaxed, full range of motion was achieved on full rotation.  VA subsequently afforded the Veteran another examination in May 2009.  At that time, the Veteran reported that his right shoulder pain began in May 2008, when he also began to suffer from back pain.  The right shoulder was in pain at the time of the May 2009 examination, and the Veteran reported it was constant.  On examination, there was no evidence of atrophy or loss of muscle.  X-ray images showed normal findings except for "very minimal degenerative changes at the AC joint."  The examiner rendered a diagnosis of supraspinatus tendinitis, tear of the anterior labrum, and traumatic arthritis of the AC joint.  

Next, the Veteran appeared at the VA medical center for his right shoulder condition in August 2009.  An examination showed decreased painful range of motion with marked tenderness over the AC joint and moderate tenderness over the anterior subacromial space.  Imaging tests showed findings consistent with inflammatory acromioclavicular arthropathy.  There was also rotator cuff disease and impingement.  

A February 2010 VA orthopedic treatment note documents treatment for the Veteran's right shoulder impingement and rotator cuff disease.  On examination, the attending physician noted that the shoulder was "doing much better, essentially asymptomatic."  

There are subsequent VA treatment records that show treatment for a right shoulder condition.  However they are only probative of the fact that the Veteran presently has a right shoulder disability.  

Pursuant to the Board's January 2015 remand, the Veteran was provided another opinion for his right shoulder in March 2015.  The examiner noted the Veteran's medical history for his right shoulder.  However, given the lack of right shoulder symptoms during the Veteran's active service, the examiner found that the Veteran's right shoulder disability was less likely than not related to his active duty.  As the Veteran's right shoulder disability had a succinct diagnosis, namely, supraspinatus tendonitis, tear of the anterior labrum, with traumatic arthritis of the right AC joint, the examiner found that the disability did not meet the criteria for a presumptive gulf war disability.  

Initially, to the extent that the Veteran is claiming entitlement to service connection for his right shoulder disability as due to an undiagnosed illness, the Board notes that benefits cannot be awarded on this basis as this condition has been attributed to known diagnoses, and thus, does not satisfy the criteria for service connection under 38 C.F.R. § 3.317.  

Next, the Veteran's service treatment records are negative for any right shoulder symptoms.  Indeed, the Veteran himself has indicated that he did not begin to experience right shoulder symptoms until 2009, long after his separation from active service.  For this reason, the Board finds that Veteran's claim must be denied on a direct theory of entitlement because the in-service element of service connection has not been met.  

Additionally, as the earliest indication of a right shoulder disability is from 2009, the preponderance of the evidence clearly shows that the Veteran's right shoulder disability did not manifest to a compensable degree within one year of separation from service.  Therefore, the Veteran's claim must be denied under 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's statements regarding the cause of his right shoulder condition are lay statements that purport to provide a nexus opinion between the right shoulder and service.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether supraspinatus tendonitis, tear of the anterior labrum, with traumatic arthritis of the right AC joint is caused by exposure to environmental agents in service or other events in service, is not something that can be determined by mere observation.  Nor is this question simple. To assess the possibility of a relationship between events in service and the post service symptoms or diagnosis of the Veteran's right shoulder disability requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with any symptoms reported.  As such, the Board finds that the Veteran's statements as to how his right shoulder disability was caused are not competent evidence as to a nexus.

The probative and competent medical evidence does not establish a nexus between the Veteran's right shoulder disability and his active service.  The Veteran's right shoulder disability is caused by a clearly defined set of diagnoses.  Additionally, there is no evidence that right shoulder arthritis manifested to a compensable degree within one year of active service.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Graves' Disease

The Veteran claims this condition is due to an undiagnosed illness.  The Board will also address this claim on a direct theory of entitlement.  Initially, the Board notes that the Veteran's service treatment records do not contain any reference to any disease or injury related to any grave's disease or thyroid dysfunction.

The Veteran first appeared at the VA medical center with Graves disease symptoms in December 2007.  At that time, the attending physician noted that the Veteran had recently yielded some abnormal thyroid function tests.  The attending physician indicated a plan for Grave's disease screening.

In an August 2008 disability report form from the SSA, the Veteran received a diagnosis of Graves disease.  VA treatment records from March 2009 show that the Veteran was treated for this condition with radioactive iodine by endocrine.  A cardiothoracic (CT) surgery followed for the removal of an anterior mediastinal mass, noted to be possibly a thyoma.  A subsequent CT radiographic test in March 2009 showed almost complete resolution of the mediastinal mass.  

An April 2009 VA endocrinology note documents the Veteran receiving more treatment for what the attending physician called a history of Graves disease.  The attending physician noted the Veteran's history of Graves disease symptoms, beginning in January 2008 with lab work ordered after the Veteran complained of fatigue, anxiety, poor sleep, heat intolerance, mild proptosis, and recent significant weight loss.  At that same time, the Veteran was also being evaluated for thoracic surgery for a thymic mass.  At the current appointment, the attending physician noted that the Veteran, having been seen in the CT surgery department, appeared to be at near resolution with regard to the thymic mass.  The attending physician also noted that the Veteran's fatigue symptoms were also partially due to the Veteran's diagnosis of obstructive sleep apnea.  In an April 2009 VA Gulf War guidelines examination, the examiner confirmed this history and diagnosis.  

Next, the Veteran was afforded a VA opinion for this claim in March 2015.  The examiner noted the Veteran's medical history of Graves disease back to 2008.  However, he was unable to find any indication of thyroid dysfunction in the Veteran's service treatment records.  Accordingly, the examiner opined that it was less likely than not that the Veteran's diagnosed Graves disease was related to his active service.  

Initially, to the extent that the Veteran is claiming entitlement to service connection for his Graves disease as due to an undiagnosed illness, the Board notes that benefits cannot be awarded on this basis as this condition has been attributed to a known diagnoses, and thus, does not satisfy the criteria for service connection under 38 C.F.R. § 3.317.  

Next, the Board finds the March 2015 VA examiner's opinion with regard to whether Graves disease is related to the Veteran's service on a direct basis to be the most probative evidence on this question.  The opinion is supported by the record, and a rationale. The Veteran does not dispute that the first indication of record of there being any thyroid dysfunction is from December 2007, many years after the Veteran's active service.  

The Veteran's statements regarding the cause of his thyroid condition are lay statements that purport to provide a nexus opinion between the thyroid condition and service.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether Graves disease is caused by exposure to environmental agents in service or other events in service, is not something that can be determined by mere observation.  Nor is this question simple. To assess the possibility of a relationship between events in service and the post service symptoms or diagnosis of the Veteran's Graves disease requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with any symptoms reported.  As such, the Board finds that the Veteran's statements as to how his thyroid condition was caused are not competent evidence as to a nexus.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's Graves disease is not related to his military service. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)

Bilateral Knee Condition

The Veteran claims this condition is due to an undiagnosed illness.  The Board will also address this claim on a direct theory of entitlement.  The Board notes that the Veteran's service treatment records do not document any knee complaints.

Private treatment records from January 2002 document x-ray images taken of the Veteran's right knee after he presented at the provider with pain in that joint.  The images revealed no acute bony abnormalities.  However, the examining physician noted that it was possible Osgood-Schlatter's disease.  

The Veteran again received treatment for right knee pain at a private treatment provider in April 2002.  The Veteran complained of right knee pain after sustaining a fall.  However, the Veteran reported that he did not hit his knee during the fall.  The examining physician diagnosed the Veteran with right knee pain.  

Private treatment records from February 2003 show the Veteran presenting at his local hospital with left knee pain.  He reported a two to three week history of swelling in that joint, but denied any traumatic injury.  A physical examination strongly suggested posterior horn medial meniscus tear.  X-ray images were obtained and reviewed, revealing minimal medial joint space narrowing with no evidence of fracture or dislocation.  The Veteran was diagnosed with left knee internal derangement, likely medial meniscus tear.  Consequently, the Veteran underwent a left knee arthroscopic procedure.  

In March 2009, the Veteran presented at the VA medical center complaining mostly of bilateral knee pain.  Both knees were swollen, and the Veteran reported having difficulty walking.  In an addendum to this note, the attending physician reported a long history of knee pain which included left arthroscopic surgery.  The bilateral knee pain had been worsening over the past several weeks and was worse at the end of the day or after activity.  

In a subsequent March 2009 VA treatment note, the Veteran is documented complaining of bilateral knee pain.  The attending physician noted that the knee pain sounded "osteoarthritic per [the Veteran's] complaint"

In April 2009, a VA examiner inspected the Veteran's knees.  The Veteran indicated that his knee joints would swell.  On examination, both knees showed pain on full flexion and some pain at the medial joint line on passive internal rotation of the thigh.  Bilaterally, there was no synovitis or effusion of either knee.  The examiner noted that there appeared to be some degenerative changes of both knees manifested by pain on full flexion.  

Next, the Veteran appeared for treatment at the VA medical center as reflected by an August 2009 orthopedic consult note.  Radiographs of his knees showed significant degenerative changes bilaterally consisting of medial joint space narrowing, more so on the more symptomatic left side than the right.  He was diagnosed with degenerative arthritis, both knees.  

Subsequent VA treatment records document a present diagnosis of bilateral knee arthritis.  However, they do not provide any evidence of an in-service injury or disease to the Veteran's knees, nor do they otherwise provide a causal connection between the present diagnoses and the Veteran's active service.  

VA provided another medical opinion for these claims in March 2015.  The examiner noted the previously listed medical history relating to each knee.  Noting that degenerative arthritis is an etiology of knee pain, the examiner opined that both knee disabilities did not meet the presumption for gulf war claims.  Additionally, the examiner noted the absence of knee complaints in the Veteran's service treatment records, using this absence as his rationale for finding the Veteran's bilateral knee arthritis was not related to active service.  

Initially, to the extent that the Veteran is claiming entitlement to service connection for a bilateral knee disability as due to an undiagnosed illness, the Board notes that benefits cannot be awarded on this basis as this condition has been attributed to a known diagnoses, degenerative arthritis, and thus, does not satisfy the criteria for service connection under 38 C.F.R. § 3.317.  

The Veteran's service treatment records are negative for any knee symptoms.  Indeed, the Veteran himself has indicated that he did not begin to experience knee symptoms until after 2000, long after his separation from active service.  Accordingly, as the earliest indication of bilateral knee disabilities is from 2000, the preponderance of the evidence clearly shows that the Veteran's bilateral knee arthritis did not manifest to a compensable degree within one year of separation from service.  Therefore, the Veteran's claim must be denied under 38 C.F.R. §§ 3.307, 3.309.  

The Board finds the March 2015 opinion regarding the etiology of the Veteran's bilateral knee conditions to be the most probative evidence regarding nexus. The examiner reviewed the record and provided a rationale for his opinion that is supported by the evidence.  

The Veteran's statements regarding the cause of his bilateral knee conditions are lay statements that purport to provide a nexus opinion between these conditions and service.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether bilateral arthritis of the knees is caused by exposure to environmental agents in service or other events in service, is not something that can be determined by mere observation.  Nor is this question simple. To assess the possibility of a relationship between events in service and the post service symptoms or diagnosis of the Veteran's arthritis of the knees requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with any symptoms reported.  As such, the Board finds that the Veteran's statements as to how his bilateral knee disabilities were caused are not competent evidence as to a nexus.

The probative and competent medical evidence does not establish a nexus between the Veteran's bilateral knee disabilities and his active service.  The Veteran's bilateral knee disabilities are caused by a clearly defined set of diagnoses.  Additionally, there is no evidence that bilateral knee arthritis manifested to a compensable degree within one year of active service.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)


Chest Wall Syndrome

The Veteran claims this condition is due to an undiagnosed illness.  The Board will also address this claim on a direct theory of entitlement.  At the outset, the Board notes that the Veteran's service treatment records are silent for any complaints of chest pain or cardiovascular symptoms.  

Private treatment records from May 2007 show the Veteran undergoing diagnostic tests for chest pain.  The Veteran had presented with complaints of chest pains.  An EKG showed normal sinus rhythm with no acute ST changes.  Additionally, a chest x-ray showed clear lung fields.  Finally, the Veteran underwent a stress test, which showed normal myocardial perfusion and normal left ventricular function.  The Veteran was discharged with a diagnosis of atypical chest pain.  

The Veteran was afforded a chronic fatigue syndrome examination for his claims for service connection in April 2009.  At that time, the Veteran reported suffering from severe chest pain that would occur once every two weeks.  The pain would be left parasternal in location, non-radiating, sharp, and steady, lasting approximately two days each incident.  The Veteran reported not being able to catch his breath and having hot flashes during each flare-up, becoming tired and irritable as well.  After a physical examination, the examiner diagnosed the Veteran with muscle pains and modest features of fibromyalgia.  The Board notes that the Veteran is currently service-connected for fibromyalgia.  

In a separate Gulf War guidelines examination, the Veteran's symptoms were discussed.  The examiner noted the Veteran's reported chest pain over the previous 5 years.  Noting the Veteran's history of a stress test and EKG in May 2007, as well as the normal findings of those tests, the examiner opined that the chest pain was related to a chest wall syndrome.  All remaining history for chest pain was negative.  The precordium was normal to appearance.  There were no heaves, thrills, or shocks.  Any murmurs, gallops, clicks, or rubs were not audible.  There was no jugular venous distension at 20 degrees, no audible carotid bruits, and pedal pulses were full and equal bilaterally with no peripheral edema.  

In March 2015, a VA examiner opined that there was no documentation to support chest wall pain in the military, and, given this, it was less likely than not that chest wall pain was related to the Veteran's military service.  

As with other issues decided above, to the extent that the Veteran is claiming entitlement to service connection for his chest condition as due to an undiagnosed illness, the Board notes that benefits cannot be awarded on this basis as this condition has been attributed to known diagnosis, chest wall pain, also known as costochondritis.1  This does not satisfy the criteria for service connection under 38 C.F.R. § 3.317.  

The Board finds the March 2015 VA examiner's opinion with regard to whether chest wall pain is related to the Veteran's service on a direct basis to be the most probative evidence on the issue of nexus. The examiner provided a rationale for his opinion that is supported by the evidence of record. The Veteran does not contend that his chest wall pain began during his active service.  However, even if he did, there are no records of any related disease or injury in service.  Additionally, the first indication of record of there being any chest pain is in 2007, many years after the Veteran's active service.  

The Veteran's statements regarding the cause of his chest wall pain are lay statements that purport to provide a nexus opinion between this condition and service.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether chest wall pain is caused by exposure to environmental agents in service or other events in service, is not something that can be determined by mere observation.  Nor is this question simple. While the Veteran is competent to state that he has the observable symptom of chest pain, to assess the possibility of a relationship between events in service and the post service symptoms or diagnosis of the Veteran's chest wall pain requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with any symptoms reported.  As such, the Board finds that the Veteran's statements as to how his chest wall pain was caused are not competent evidence as to a nexus.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's chest wall pain is not related to his military service. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a stomach condition is denied.

Service connection for pseudofolliculitis barbae is denied.

Service connection for a right shoulder disability is denied.  

Service connection for Grave's disease is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for chest wall pain is denied.  


REMAND

VA afforded the Veteran an examination for his claim of service connection for eczema in May 2009.  Describing the medical history of this condition, the Veteran dated the onset of itching of his lower legs and forearms to after discharge in 1991.  The main symptom was itching, and the Veteran reported scratching his extremities mostly in his sleep.  The Veteran had treated himself with hydrocortisone daily since 1991, and was additionally given triamcinolone to use twice daily whenever he had a rash.  A physical examination revealed hyperpigmented patches on his lower legs anteriorly and posteriorly and on his dorsal forearms bilaterally.  The Veteran also had hyperpigmentation and roughness of his gluteal cleft.  The examiner noted that 23 percent of the Veteran's total body area was involved, but zero percent of his exposed skin was involved.  The examiner diagnosed the Veteran with eczema.  

In a March 2015 examination, the examiner provided a negative opinion for the Veteran's claim based on there being no documentation of eczema in the Veteran's service treatment records as well as there not being any current diagnosis of eczema in the Veteran's VA treatment records.  

The Board finds this examination to be inadequate.  First, the Veteran is competent to comment on when his symptoms of eczema had their onset.  In this case, the Veteran has competently and credibly related that he first began itching on his lower legs in forearms shortly after he separated from active service.  In providing a requested opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  Next, the March 2015 VA examiner found that the Veteran did not have a present diagnosis of eczema.  As noted earlier, the Veteran was diagnosed with eczema in May 2009, after he initially filed a claim for service connection for this claim.  Therefore, the examiner's opinion is based on inaccurate fact and is consequently inadequate.  On remand, a new examination and opinion should be obtained that adequately addresses the Veteran's claim, to include the Veteran's competent lay assertions regarding the onset date of his condition.  

Next, with regard to the Veteran's claims of service connection for COPD and sleep apnea, the Board finds that the record is inadequate for adjudication purposes.  The Veteran claims these conditions are due to an undiagnosed illness.  Also, over a series of correspondences in 2009, the Veteran alleged that any respiratory disorders he has are a result of exposure to burning smoke from oil fields while he was stationed overseas.  

Initially, the Board notes that the Veteran has present diagnoses of obstructive sleep apnea and COPD.  In March 2015, VA provided a medical opinion for these conditions.  While acknowledging the diagnoses, the examiner provided a negative nexus opinion because there was not any evidence of these conditions in the Veteran's service treatment records.  However, the examiner did not provide an opinion as to whether the sleep apnea or COPD were related to prolonged exposure to burning smoke from oil fields while the Veteran was stationed in Southwest Asia.  See Dalton, supra.  On remand, an opinion must be procured that addresses this issue.  

Last, the Veteran seeks entitlement to a TDIU.  Although a schedular 100 percent rating has been awarded for the Veteran's service-connected PTSD effective March 31, 2009, the Board notes that there could be a situation where a veteran has a schedular 100 percent rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  As the Veteran's claim for entitlement to a TDIU would therefore depend on the outcome of his various service connection claims, the Board finds that the claim for a TDIU is inextricably intertwined with the claims of entitlement to service connection being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).  As such, the Board finds that remanding this issue is required in order for it to be contemporaneously adjudicated with the issues of entitlement to service connection.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriately qualified medical professional to review the claims folder and provide an opinion that fully addresses the following questions pertaining to the Veteran's claim of service connection for sleep apnea.  The examiner should state on the examination report that review of the claims folder/electronic record was accomplished

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had onset during the Veteran's active service or was caused by his active service; specifically, in his opinion, the examiner is asked to address the Veteran's assertions that his sleep apnea had onset as a result of his prolonged exposure to burning smoke while he was stationed overseas in the Southwest Asia Theater of operations.

2.  Arrange for an appropriately qualified medical professional to review the claims folder and provide an opinion that fully addresses the following questions pertaining to the Veteran's claim of service connection for COPD.  The examiner should state on the examination report that review of the claims folder/electronic record was accomplished.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's COPD had onset during the Veteran's active service or was caused by his active service; specifically, in his opinion, the examiner is asked to address the Veteran's assertions that his respiratory disorder(s) had onset as a result of his prolonged exposure to burning smoke while he was stationed overseas in the Southwest Asia Theater of operations.

3.  Arrange for an appropriately qualified medical professional to review the claims folder and provide an opinion that fully addresses the following questions pertaining to the Veteran's claim of service connection for eczema.  The examiner should state on the examination report that review of the claims folder/electronic record was accomplished.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's eczema had onset during the Veteran's active service or was caused by his active service; specifically, in his opinion, the examiner is asked to address the Veteran's assertions that he first began itching as a result of eczema shortly after his separation from active service in 1991.  

4. After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

5.  Thereafter, readjudicate the claims. If any benefit sought on appeal remains denied, the Veteran and his representatives should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


